Citation Nr: 0701142	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to July 3, 2001 for a 
grant of entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to a TDIU, effective July 3, 2001. 

In August 2005, the Board remanded the case for further 
development.

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.


FINDINGS OF FACT

1.  On July 3, 2001, the RO received a VA Form 21-8940, the 
veteran's formal claim for a TDIU.

2.  In an August 2003 rating decision, the RO granted a TDIU, 
effective July 3, 2001.

3.  It is not factually ascertainable from any evidence dated 
or received prior to July 3, 2001 that the veteran was unable 
to secure or maintain substantially gainful employment due to 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 3, 2001 
for TDIU are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.400, 4.16 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in June 2003 and March 2005 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession to VA, informed him of 
the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, "QTC" examination reports, 
as well as evidence from the VA Medical Center in West Los 
Angeles.   

All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and he has not identified any other pertinent, 
obtainable evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

In light of the Board's denial of the veteran's earlier 
effective date claim, no additional effective dates will be 
assigned and there is no issue as to disability ratings, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Legal Criteria

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West Supp. 
2005); 38 C.F.R. § 3.400 (2006).  An exception to that rule 
applies under circumstances where evidence demonstrates a 
factually ascertainable increase in disability during the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West Supp. 
2005); 38 C.F.R. § 3.400(o)(2) (2006); see VAOPGCPREC 12-98 
(Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 
(1997) (noting that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable).  In all other cases, the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2006).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2006).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West Supp. 2005); 
38 C.F.R. § 3.151(a) (2006).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2006).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2006).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West Supp. 2005).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).


Analysis

A November 1999 rating action denied a total disability 
rating based on individual unemployability; the veteran filed 
a notice of disagreement in June 2000 and a statement of the 
case was issued in August 2000.  The veteran did not file a 
substantive appeal of this determination and it is final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000).  The Board notes that the November 
1999 rating decision, which is final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105 (2006).  In this case, the veteran 
has not alleged specific error in any earlier rating action.  

In August 2003, the RO granted a TDIU, effective from July 3, 
2001, the date the veteran submitted his claim.  The veteran 
asserts that April 1996 is the proper effective date for a 
TDIU because surgery on his knee was indicated at that time.  
(arthroplasty was performed on the right knee in 1997, and in 
1998 on the left).  However, on review, the Board finds that 
there is no legal basis for award of an effective date 
earlier than July 3, 2001 for the grant of a TDIU.

In determining entitlement to an earlier effective date, the 
Board must first consider when the veteran filed his claim 
for TDIU.  There is no dispute as to the date of receipt of 
the veteran's formal claim, July 3, 2001.  On review of the 
record, the Board does not find any evidence that could be 
construed as a claim, formal or informal, for TDIU prior to 
July 3, 2001.  See Servello, supra.

The Board must now look to the evidence to determine when it 
was "factually ascertainable" that the criteria for TDIU were 
met.  In making this determination, the Board will consider 
evidence beginning July 3, 2000, which is 1-year prior to the 
date of claim and the earliest possible effective date under 
the circumstances of this case.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

The veteran has been in receipt of a combined 60 percent 
evaluation from September 1, 1999 (left total knee 
replacement (30 percent) and right total knee replacement (30 
percent).  Such disabilities are considered one disability 
(see 38 C.F.R. § 4.16(a)(2) (2006) (disabilities of both 
lower extremities)) for the purpose of satisfying the 
requirement of one 60 percent disability, thus, the schedular 
criteria for TDIU were met since September 1999.

Nevertheless, in addition to meeting the schedular criteria 
for TDIU, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2006).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment 
is not to be considered substantially gainful employment.  38 
C.F.R. § 4.17.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16.

On review, the Board finds that the evidence does not show 
that the veteran was unemployable due to his service-
connected disabilities prior to July 3, 2001.  VA medical 
evidence received prior to such date fails to show that the 
veteran was unable to work.  Review of the record does 
demonstrate that the date that it was ascertainable that the 
veteran was unemployable due to a service-connected 
disability was after July 3, 2001, the date of receipt of the 
veteran's claim.  Specifically, according to a July 2003 VA 
examination report, the examiner indicated that the veteran 
is unable to work because of his right knee complaints.  

The Board acknowledges that the veteran's assertion to the 
effect that he wants an effective date as of April 1996.  As 
a lay person, however, he does not possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for his statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Because the record shows that the veteran filed his TDIU 
claim on July 3, 2001, and that he was found to be 
unemployable after that date, his claim for an earlier 
effective date must be denied.  Accordingly, the 
preponderance of the evidence is against the assignment of an 
effective date prior to July 3, 2001 for a TDIU.  




ORDER
The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


